.




       The Honorable Herman Adams                Opinion No. H- 954
       Chairman
       House Committee on Elections              Re: Applicability of
       Texas House of Representatives            Penal Code § 36.10(5) and
       Austin, Texas  78701                      (6) to funds derived from
                                                 appreciation functions.

       Dear   Chairman Adams:

            You have requested our opinion regarding the application
       of section 36.10(5) and (6) of the Penal Code to contributions
.-     derived from functions held in honor or appreciation of
  --   members and employees of the Legislature.  Section 36.10
       provides in pertinent part:

                      Sections 36.07 (Compensation for Past
                   Official Behavior), 36.08 (Gift to Public
                   Servant), and 36.09 (Offering Gift to Public
                   Servant) of this code do not apply to:

                      .    .   .   .

                      (5) a benefit to a public servant required
                   to file a financial statement under . . .
                   (Article 6252-9b. Vernon's Texas Civil
                   Statutes), that is derived from a function
                   in honor or appreciation of the recipient if:

                               (A) the benefit and the source of any
                           benefit in excess of $20 is reported in
                           the financial statement; and

                               (B) the benefit is used solely to
                           defray the expenses that accrue in the
                           performance of duties or activities in
                           connection with the office which are non-
                           reimbursable by the state or political
                           subdivision.

                          (6) Subsection   (5) . . . does not apply to

                                       p. 3982
’             The Honorable   Herman Adams - page 3   (H-954)



            constitute "pecuniary benefits" if
            legally reported as contributions under
            the Election Code. Such contributions are
            not therefore within the scope of sections
            36.07 and 36.08 of the Penal Code.
   .
                                Very truly yours,




                                Attorney' General of Texas

APPROVED:




                      rst Assistant




Opinion Committee

jwb




                            P- 3984